Title: Isaac Smith Jr. to John Adams, 21 February 1771
From: Smith, Isaac Jr.
To: Adams, John


     
      Dear sir
      London, Feb. 21. 1771
     
     I have very little of a political, or of any other kind of entertainment to give you. Yet I cannot omit a few lines, however small an expression they may be, sir, of my esteem and regard for you.
     The apprehensions of a war, the delay of Commerce, the distress of individuals, and the liberal expences of public treasure have at length ended in this—after a negociation of four months—that the object in dispute, Port Egmont, shall be restored to the Crown; with this proviso, however, to remain a bone of contention for the future. The Parliament, (as was natural,) have given their sanction to the Convention. But it is not expected, that this measure will tend to prolong the public tranquillity for any considerable Space of time. Nothing, it is said, prevented the Spaniards from coming to an open rupture, but the great aversion of the french King to War. Indeed the present state of his kingdom gives him very good reason to be indisposed to foreign hostility. He has lately ventured on an exploit, that may probably involve him in a very considerable dilemma—the exile of his prime minister, and of the whole
      (or at least, of most of the members of the) parliament of Paris.—America is not to become an object of parliamentary attention during the present session. Both Houses are extremely cautious, with regard to making their debates public. I was introduced (with Mr. Palmer) to the Gallery of the house of Commons the last week, but was not allowed to remain there, after the Speaker assumed the Chair.—I find, that the mercantile part of Boston have lost sight of principle, as well as of resolution. The large orders, which are sent here for Tea, perplex the mind of every friend to our interest or reputation, and give credit to the high reflections, which had before been made on our political falshood and hypocrisy.
     Your letter, sir, I delivered to Mess. Dilly, who have both treated me with the greatest kindness and complaisance. I have had the pleasure of meeting with Mrs. McAulay, at their house; who enquired of me with regard to you, and informed me, sir, that she should write to you, as soon as she had published a fifth Vol. which she has now in her hands. She is not so much distinguished in company by the beauties of her person, as the accomplishments of her mind.
     In a box, directed to Mr. Josh. Quincy, I have had the pleasure of inclosing you a piece lately published here, called an historical essay on the English Constitution; not that I am acquainted with the value or importance of the work. You will also find in it one or two books, which I bo’t by desire of my Uncle Smith, to whom, as well as to Dr. Tufts, I wish my respect and regard.—You will please, sir, in the intervals of business to indulge me with your epistolary friendship. Every occurrence of Boston will be interesting to me in my absence.—I am, my dear sir, Yr. very hum: serv’t.,
     
      I. Smith jr:
     
     
      It is said that Capt. Preston will be reimbursed in the expences of his prosecution and meet with some further compensation for his confinement.
     
     
    